Case 8:19-cv-01202-JLS-JEM Document 10 Filed 08/02/19 Page 1 of 2 Page ID #:68



  1 SCOTT J. HYMAN (State Bar No. 148709)
      sjh@severson.com
  2 DAVID A. BERKLEY (State Bar No. 260105)
      db@severson.com
  3 SEVERSON & WERSON
      A Professional Corporation
  4 The Atrium
      19100 Von Karman Avenue, Suite 700
  5 Irvine, California 92612
      Telephone: (949) 442-7110
  6 Facsimile: (949) 442-7118

  7 Attorneys for Defendant
      FORD MOTOR CREDIT COMPANY LLC
  8

  9                               UNITED STATES DISTRICT COURT
 10         CENTRAL DISTRICT OF CALIFORNIA — SOUTHERN DIVISION
 11 ZACHERY QUINTANA, an                           Case No. 8:19-cv-01202 JLS (JEMx)
      individual,                                  Hon. Josephine L. Staton
 12                                                Ctrm. 10A – Santa Ana
                         Plaintiff,
 13                                                NOTICE OF SETTLEMENT
                vs.
 14                                                Action Filed: May 16, 2019
    DAVID WILSON’S FORD OF                         Removal Date: June 17, 2019
 15 ORANGE, a California Corporation;              Trial Date:   None Set
    FORD MOTOR CREDIT COMPANY
 16 LLC, a Delaware Limited Liability
    Company; and DOES 1 through 30,
 17 inclusive,

 18                      Defendants.
 19

 20                                    NOTICE OF SETTLEMENT
 21            Pursuant to Local Rule 40-2, Plaintiff Zachery Quintana (“Plaintiff”) and
 22 Defendants Ford Motor Credit Company LLC’s (“Ford Credit”) and David Wilson’s

 23 Ford of Orange (“Ford of Orange”) (collectively “Defendants”), by and through

 24 their counsel of record, hereby provide notice that the case has been settled in

 25 principle. The parties are finalizing a settlement agreement and will submit a

 26 request for dismissal in short order. As such, Defendants will not file the responsive
 27 pleading as scheduled on August 5, 2019.

 28

      08888.1957/14982569.1                                            8:19-cv-01202 JLS (JEMx)
                                                                         NOTICE OF SETTLEMENT
Case 8:19-cv-01202-JLS-JEM Document 10 Filed 08/02/19 Page 2 of 2 Page ID #:69



  1            IT IS SO STIPULATED.
  2

  3 DATED: August 2, 2019                     THE MARGARIAN LAW FIRM
  4
                                              By:        /s/ Hovanes Margarian
  5                                                          Hovanes Margarian
  6                                           Attorneys for Plaintiff Zachery Quintana

  7
      DATED: August 2, 2019                   SEVERSON & WERSON
  8                                           A Professional Corporation
  9
                                              By:        /s/ David A. Berkley
 10                                                           David A. Berkley
 11                                           Attorneys for Defendant FORD MOTOR
                                              CREDIT COMPANY LLC
 12

 13 DATED: August 2, 2019                     HALLSTROM, KLEIN & WARD
 14
                                              By:        /s/ David T. Ward
 15                                                            David T. Ward
 16                                           Attorneys for Defendant DAVID WILSON’S
                                              FORD OF ORANGE
 17

 18            Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer of this joint stipulation,
 19 David A. Berkley, attests that all other signatories listed below, and on whose behalf

 20 the filing is submitted, concur in the filing’s content and have authorized the filing.

 21

 22

 23

 24

 25

 26
 27

 28

      08888.1957/14982569.1                         2                     8:19-cv-01202 JLS (JEMx)
                                                                            NOTICE OF SETTLEMENT
